DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al (US 6,831,617; hereinafter Miyauchi), in view of Kim et al (US 2017/0025055; hereinafter Kim).
•	Regarding claims 1 and 11, Miyauchi discloses a display device and corresponding method (figures 1 and 4), comprising: 
an image display having at least one first display area and a second display area (element 111 comprising elements 111a and 111b in figure 1); 
a memory configured to store image data (col. 4, lines 15-43); and 
a timing controller configured to store first image data for the first display area in the memory after first image data for the first display area and the second display area is received from a host device (element 117 in figure 1 and col. 4, lines 15-43), 
wherein the timing controller is configured to control the image display so as to display a first image in the first display area by loading the first image data for the first display area from the memory and to display a preset second image in the second display area (col. 5, line 66, through col. 6, line 42; where col. 6, lines 12-15, at least suggests that the “preset image” supplied to element 111b in figure 1 is a black/blank image due to no power being supplied to element 111b (compare to col. 6, lines 44-53, and col. 7, lines 39-54)), and
col. 4, lines 15-43, in view of col. 6, lines 34-42).
However, Miyauchi fails to disclose the details of storing converted grayscale values.
	In the same field of endeavor, Kim discloses where the timing controller is configured to convert RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory (¶s 87-102, 105, and 106; where ¶s 71 and 114 define “m” as “an integer of at least 1” and figures 5 and 6 and ¶s 87 and 92 define “m” as being equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi according to the teachings of Kim, for the purpose of reducing power consumption and cost by using a small storage means to display full-color images (¶ 98).
•	Regarding claims 2, 10, 12, and 20, Miyauchi, in view of Kim, discloses everything claimed, as applied to claims 1 and 11.  Additionally, Miyauchi discloses where:
Claims 2 & 12:	the timing controller is configured to store the first image data for an enabled first display area, among the at least one first display area, in the memory based on enabling information received from the host device (col. 4, lines 15-43, in view of col. 7, lines 22-24). 
Claims 10 & 20:	the second image is a black image (col. 5, line 66, through col. 6, line 42, as explained above).
•	Regarding claims 5-9 and 15-19, Miyauchi, in view of Kim, discloses everything claimed, as applied to claims 1 and 11.  However, Miyauchi fails to disclose the details of converting image data.
	In the same field of endeavor, Kim discloses where:
Claims 5 & 15:	the timing controller is configured to generate downscaled first image data by downscaling n-bit RGB values of the first image data of the first display area or an n-bit grayscale value, which is converted from the RGB values, to m-bit data and to store the downscaled first image data in the memory, n being a natural number that is greater than 2 and m being a at least ¶s 87, 88, 105, and 106).
Claims 6 & 16:	the timing controller is configured to generate second image data by upscaling the downscaled first image data to n-bit data and to display the first image in the first display area so as to correspond to the second image data (¶ 114).
Claims 7 & 17:	the timing controller is configured to generate the second image data by adding n-m bits to the downscaled first image data, wherein all of the n-m bits are ‘0’s or ‘1’s (“second full color data” in ¶ 93).
Claims 8 & 18:	the timing controller is configured to determine a color, which is preset to correspond to the downscaled first image data, and to generate n-bit second image data corresponding to the determined color, m being a natural number that ranges from 1 to n−1, in response to the n-bit grayscale value, which is converted from the RGB values, being downscaled to the m-bit data and then being stored in the memory (¶s 93, 94, and 114).
Claims 9 & 19:	the timing controller is configured to determine a grayscale, which is preset to correspond to the downscaled first image data, and to generate n-bit second image data corresponding to the determined grayscale, when the first image data is downscaled to 1-bit data and is then stored in the memory (¶s 93, 94, and 114).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi according to the teachings of Kim, for the purpose of reducing power consumption and cost by using a small storage means to display full-color images (¶ 98).


Response to Arguments
Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “Kim appears to merely disclose that a color converter 320a may receive m-bit data per pixel GDAT and covert the m-bit data into full color data by using a conversion data set in a register 260, but Kim fails to disclose that image data is stored in a mono mode according to embodiments of the present invention”, the examiner disagrees.  First, it should be noted that applicant has not claimed a “mono mode”, or any other “mode”, per se.  Second, Kim teaches in ¶ 100 where “[t]he pixel encoder 330 may encode the received data RDAT into the m-bit data per pixel GDAT and store the m-bit data per pixel GDAT in the partial GRAM 310” and “[t]he received data RDAT may be n-bit data per pixel” and in ¶ 101 where “[t]he received data RDAT may be 24-bit data per pixel, i.e., data composed of 8-bit R data, 8-bit G data, and 8-bit B data” and “the pixel encoder 330 may convert the 24-bit data per pixel RDAT into the 2-bit data per pixel GDAT according to a predetermined data encoding rule”.  Paragraphs 105 and 106 teach a similar conversion from 24-bit data to one of 18-bit data, 6-bit data, and 3-bit data based on a color mode field while ¶s 87-102 teach a conversion from 24-bit data to 1-bit data (¶ 88).

Closing Remarks/Comments
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/20/2021